11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Horseshoe Bay Resort, Ltd.,                          * From the 424th District
                                                       Court of Llano County,
                                                       Trial Court No. 16830.

Vs. No. 11-11-00286-CV                               * September 12, 2013

CRVI CDP Portfolio, LLC,                             * Opinion by McCall, J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court=s opinion,
we affirm the trial court’s judgment to the extent that it determined that CRVI
CDP Portfolio, LLC (Cypress) is the successor in interest to Centex Homes d/b/a
Centex Destination Properties (Centex) under the Contract. We reverse the
judgment in part and remand for a trial on the issue of the length of time that
Horseshoe Bay Resort, Ltd. (the Resort) must reserve the remaining 225
memberships under Section 3.1 and the length of time that the forty-two
discounted initiation fees may be used by an owner of a residential unit of the
Waters who joins the Resort. We reverse the trial court’s judgment in part, and
we render judgment that all rights to discounted initiation fees under the Contract
terminated on January 31, 2010. We affirm the trial court’s judgment to the
extent that it determined that the Centex marina is for the exclusive use of the
owners of residential units (and their families, guests, and respective successors
and assigns) and that the Contract restricts Cypress to selling or renting boat slips
only to the Waters residents. We affirm the trial court’s judgment to the extent
that it determined that Cypress is not entitled to attorneys’ fees. We reverse the
trial court’s judgment in part, and we render judgment that Cypress is not entitled
to the trial court’s declaration on “freeze out” of applicants for membership in the
Resort. The costs incurred by reason of this appeal are taxed twenty-five percent
against Horseshoe Bay Resort, Ltd. and seventy-five percent against CRVI CDP
Portfolio, LLC.